Title: To George Washington from William Heath, 2 March 1781
From: Heath, William
To: Washington, George


                  
                     My Dear General,
                     West point March 2 1781
                  
                  The inclosed was put into my hand the last evening.  Although the field Officers who were appointed to command the detachment which marched on the 19th ulto were appointed in my orders, yet as they were those your Excellency was pleased to name in your letter of the 17th I am induced to communicate the inclosed to you.  I have learnt that the officers of the other lines have thought themselves equally hurt.  As the affair is laid open, I cannot smother my own feelings, which have been exceedingly wounded under some considerations on this occasion.  I never will admit an idea to enter my breast, that it is possible for any officer, especially a foreigner to have the interest or honor of my country more at heart than I have; and if the conduct of my General in any instance should discover that he placed less confidence in me it cannot fail to make a painful impression.  I have the honor to be With the most inviolable attachment, And perfect respect Your Excellency’s Most obedient servent
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Sir
                        West Point Feby 27th 1781
                     
                     We esteem it an invaluable priviledge we may fully open our minds to our superior officers on a matter which we think nearly concerns us.
                     We have been for a number of years in the army have endeavored to acquire a share of military knowledge, & flatter ourselves we have not been intirely unserviceable in diciplining and training our men to arms & inuring them to war.
                     In times of difficulty & distress we have been called to direct our every exertion to encourage the men to undergo with patience, extremities of want, hunger & nakedness, & perhaps have been instrumental in preventing an almost total disolution of the line.
                     We flatter ourselves we have gain’d & possess the affection of our Soldiery, we have certainly so much confidence in the men, that we are willing to accompany them not only on tours of honor, but with them to encounter fatigue and danger, & which we think we have a right to expect—but we are very sorry to have so far lost the confidence of our general Officers, that when a considerable more than one half of our men have been detach’d from command, one field officer only from the line has been permitted to attend them, while nine, remaining to endure the sensible mortification of commanding between them a less number, the greater part of which are on detach’d & extra service.
                     Things thus circumstanced must pointedly wound the feelings of a military character as they do certainly most sensibly ours.  We are of with every sentiment of esteem your obedient Servants
                     
                        James Mellen Leiut.Colo. 4th
                        Ezra Newhall Lt Colo. 5th
                        
                        John Porter Maj. 6th
                        
                           
                        
                        Leml Trescott Major 9th Rgt
                        Moses Knap Majr. 10th Regt
                        Billy Porter Maj. 7th Regt
                     
                  
                  
               